Citation Nr: 0004532	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  97-26 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California. 


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy. 

2.  The weight of the competent medical evidence of record 
does not demonstrate a clear diagnosis of PTSD or that, 
pursuant to 38 C.F.R. § 4.125(a), the veteran has a currently 
diagnosed disability of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999). 

Prior to the effective date of this regulation on June 18, 
1999, and at the time of the June 1996 RO rating decision on 
appeal, the old requirements for service connection for PTSD 
were: medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1996).  The prior regulation also provided that, if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1996).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the new 
or old regulation pertaining to service connection for PTSD.  
In rendering this conclusion, the Board notes that the 
substance of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered.  Under the new regulation, the three 
requirements remain essentially unchanged.  It still requires 
medical evidence of a current diagnosis of PTSD, a medical 
link between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999).  
Therefore, because the general requirements of the regulation 
have not been substantively changed, the Board further finds 
that the veteran was not prejudiced by not being notified of 
the change in the regulation.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, the April 1998 VA examination was 
based on DSM-IV criteria. 

The Board notes that the veteran has presented a claim that 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible; there is some evidence of record on every element 
of the veteran's PTSD claim.  This includes a PTSD diagnosis, 
credible supporting evidence of one in-service stressor (an 
assault and head injury in May 1971), and a medical nexus 
between this stressor and diagnosed PTSD.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (1999); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical records show no references to 
combat, and service personnel records do not indicate that 
the veteran was engaged in combat with the enemy.  Service 
records reflect that the veteran's principal duties were as a 
photographic specialist, and that he was awarded the National 
Defense Service Medal and an Air Force Medal.  There is no 
evidence that the veteran was awarded a Purple Heart, Combat 
Infantryman Badge, or similar combat citation.  Thus, there 
is no military citation or supportive evidence that the 
veteran engaged in combat with the enemy.  See VAOPGCPREC 12-
99.  

When it is determined that a veteran did not engage in combat 
with the enemy, the veteran's lay testimony is not enough to 
establish the occurrence of the alleged stressor.  In this 
case, the veteran reported as a stressful in-service event 
that in May 1971 he was kicked in the eye and struck in the 
occipital area of the head with a wine bottle, which resulted 
in a fracture of the orbital floor and required stitches.  
Whether characterized as an assault or beating or riot, the 
Board finds that the stressor reported has been verified, in 
this case by the service medical records.  It is further 
noted that, as the result of this incident, the veteran 
acquired service-connected diplopia.  Although this is a non-
combat stressor, the Board finds that this stressor of a head 
injury resulting from being struck and kicked has been 
verified, that is, the occurrence of this stressor in service 
has been established and is not at issue.  

A review of the record reveals that in 1994 and 1995 the 
veteran was treated for a history of depression and anxiety 
disorder, not otherwise specified, major depression, with a 
history of alcohol abuse noted.  In June 1994 the veteran was 
noted to be living in his vehicle since he had been laid off 
from his job.  He reported stressors which included the in-
service stressor of being beaten during a time of racial 
tension while he was stationed in England.  At various times, 
the veteran was noted to have post-service family and 
financial stressors, including homelessness.  

From January 1996 to August 1996 the veteran was admitted to 
a VA domiciliary.  During this time, he underwent various 
treatment and examinations for what resulted in Axis I 
diagnoses of recurrent major depression and (noncombat) PTSD.  
The stressors reported by the veteran included the verified 
stressor of being beaten or kicked in the head during service 
in May 1971, as well as more recent post-service stressors.  
Psychological diagnoses of recurrent major depression and 
PTSD in February 1996 were based on reported stressful events 
which included an assault, as well as financial concerns.  In 
March 1996, a psychological note found the veteran's history 
and symptoms to be "definitely consistent [with a diagnosis] 
of PTSD."  In February 1996, the veteran was also diagnosed 
with polysubstance and alcohol dependence, depression, and to 
rule out PTSD.  During this domiciliary period, the veteran 
participated in a PTSD rehabilitation program.  An April 1996 
VA treatment plan reflects that the Axis I diagnosis of PTSD 
was ruled in, though no stressors were specifically 
indicated.  Also in April 1996, the diagnoses were dysthymia, 
or moderate depressive syndrome, and a confirmed diagnosis of 
PTSD.  The stressor upon which the confirmed PTSD diagnosis 
was based is not indicated, though treatment entries 
surrounding that diagnosis reflect treatment for the reported 
assault in service in 1971.  In June 1996, the diagnostic 
impressions were depression and PTSD.  The reported stressor 
was of an assault in service while the veteran was stationed 
in England.  The August 1996 domiciliary discharge summary 
reflects Axis I diagnoses of recurrent major depression and 
(noncombat) PTSD.  The stressors noted included the verified 
stressor of being beaten in the head during service in May 
1971, as well as post-service stressors of being laid off 
from a job in 1991 and homelessness.  The history also 
included alcohol abuse until two years prior, and a past 
history of drug abuse.  

A December 1996 VA PTSD examination noted the veteran's in-
service stressor of being beaten by a group of airmen in 
1971, including a scalp wound and fracture of the orbit on 
the right side.  The Axis I diagnosis was anxiety disorder, 
not otherwise specified, with notation that the veteran had 
some PTSD-like symptoms and many depressive symptoms.  A VA 
Social Work assessment also noted the in-service stressor of 
the veteran having been beaten by a group of men.  The 
assessment was that the veteran's presentation was not 
typical of what was seen in PTSD, though the stressful event 
he reported was "a watershed event in his own mind."  

A VA compensation examination in May 1997 noted that the 
veteran was being followed for an anxiety disorder.  The 
examination noted that the veteran had sustained an orbital 
fracture (incorrectly written as having occurred in 1980), 
and which resulted in double vision. 

A private psychological test in May 1997 by Larry Decker, 
Ph.D., noted unusual or atypical responses on one indicator, 
which he interpreted as reflecting either questionable 
validity or being a typical score for individuals suffering 
from PTSD.  No stressor was indicated or recorded.  Testing 
resulted in the conclusion that there was some indication of 
possible substance abuse and there was "some evidence in the 
literature that chronic cases of PTSD demonstrate such 
profiles." 

At a personal hearing in May 1997, the veteran testified to 
the following: on May 21, 1971, someone hit him in the nose, 
other airmen jumped on his back and started hitting him, and 
one hit him in the back of the head with a wine bottle, then 
someone kicked him in the eye; he was not taking medications 
for his stress; he had virtually all the symptoms of PTSD, 
except flashbacks; he last worked in 1995, with temporary 
jobs from 1991 until the last job; he had abused alcohol over 
the years; there were factual errors in the record; and he 
testified regarding his current symptomatology, which he 
believed was due to PTSD. 

A VA PTSD examination by a board of two examiners was 
conducted in April 1998 for the purpose of reconciling the 
previous diagnoses and determining whether the veteran 
currently had PTSD.  The examination report noted the 
veteran's in-service stressor of being beaten by other 
soldiers, which was noted to have been well documented in the 
file.  The examiners concluded that the veteran had several 
symptoms consistent with PTSD, including: brief episodes of 
feeling as if back in the traumatic situation; inability to 
tolerate large, chaotic crowds; dislike of people being 
behind his back; and tendency to think about the traumatic 
event repetitively.  The examiners indicated, however, that 
the veteran did not have true flashbacks, was able to 
tolerate being in public places, his sleep disturbance was 
attributable to sleeping in the open and in unsafe 
environments, and the veteran's difficulties with social 
relationships were all attributable to personality factors 
rather than PTSD.  The veteran also reported that he had been 
drinking heavily since service, but had cut back about 4 
years prior, and quit in January 1998.  The report noted the 
history of VA domiciliary care of the veteran, and indicated 
that it was likely that the characterological contribution to 
PTSD symptoms was not fully appreciated.  The veteran 
reported that he had not sought treatment for PTSD since the 
period of domiciliary treatment.  

The April 1998 examination concluded that, although the 
veteran had some symptoms consistent with PTSD, he did not 
meet the DSM-IV criteria for the diagnosis of PTSD.  The 
report indicated that the trauma did meet the criteria, but 
the veteran only had one symptom (increased arousal) that 
could be attributed to the trauma, and that the diagnosis 
called for at least two symptoms.  The resulting Axis I 
diagnosis was alcohol abuse, in remission by history, and an 
Axis II diagnosis was narcissistic personality disorder.  
Axis IV stressors were indicated to be financial problems and 
being homeless. 

At a personal hearing in November 1999 before the undersigned 
member of the Board, sitting at Los Angeles, California, the 
veteran testified that: he was not then being treated for 
PTSD, and had last been treated in 1996; and he experienced 
the symptoms of nightmares, depression, intrusive thoughts, 
he tried to avoid crowds, had no close friends, was easily 
agitated, and had some sleep disturbance. 

As an in-service stressor has been established, the remaining 
questions are whether the evidence demonstrates that the 
veteran has PTSD, and, if so, whether his current PTSD is 
causally related to the demonstrated in-service stressor 
which occurred in May 1971.  In this case, the evidence of 
record in favor of the veteran's claim includes: various 
psychological diagnoses of PTSD rendered during a period of 
domiciliary with VA from January to August 1996, including 
diagnoses based in part on the reported and verified 
stressful event of being beaten and kicked in service in May 
1971, including a head laceration and fracture; and, in part, 
a May 1997 private psychological evaluation report.  The 
evidence of record weighing against the veteran's claim 
includes: treatment records in 1994 and 1995; PTSD 
examinations in December 1996 and May 1997, which reflect 
psychiatric diagnoses other than PTSD; and an April 1998 VA 
psychiatric examination, which resulted in psychiatric 
diagnoses which did not include a diagnosis of PTSD, and 
included a medical opinion that the reported stress of trauma 
in service did not result in sufficient symptomatology to 
support a diagnosis of PTSD.  The evidence against the 
veteran's claim also includes evidence of variously diagnosed 
non-service-connected psychiatric disorders other than PTSD. 

The Board clearly notes that, during the veteran's 
domiciliary from January to August 1996, he was given the 
psychological diagnosis of PTSD, which diagnosis was 
"confirmed" and "ruled in" and repeated.  Some of the 
diagnoses even relied, at least in part, on the verified in-
service stressor in forming the diagnosis.  The Board notes 
the veteran's apparent contention that an adjudicatory 
finding that the weight of the medical evidence does not 
demonstrate he currently has PTSD equates to a denial that a 
medical diagnosis of PTSD was ever entered.  This does not 
follow, however, and the Board clearly recognizes that, in 
1996, medical (psychological) diagnoses of PTSD were made, 
but the Board does not conclude in this decision that the 
weight of the evidence demonstrates that the veteran now has 
PTSD.  While there is evidence of record that the veteran has 
been diagnosed with PTSD, there is other, including more 
recent, medical evidence which reflects that the veteran does 
not have PTSD.  In resolving the conflicting medical 
evidence, the Board may not just accept one diagnosis or 
evidence from one period of time, and ignore the other 
evidence of record.  

In this case, the Board has reviewed and considered all of 
the evidence in the veteran's claims file, including the 
veteran's statements and other lay statement, though each 
item is not specifically mentioned in the decision.  See 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board is 
required to consider all the evidence of record, and weigh 
the relevant evidence to determine if: a fair preponderance 
of the evidence is against a veteran's claim, in which case 
it will be denied, and the "benefit of the doubt" rule has no 
application; a fair preponderance of the evidence is in favor 
of the claim, in which case the claim will be granted and, 
again, the benefit of the doubt rule has no application; or 
there is an approximate balance of positive and negative 
evidence, in which case the veteran prevails by operation of 
the benefit of the doubt rule. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Only if, after weighing the evidence, 
the Board finds that the weight of the evidence is in 
relative equipoise, is the benefit of the doubt resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (1999). 

Where, as in this veteran's case, there is a difference of 
medical opinion, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has stated that 
"[i]t is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  With regard to the weight 
to assign to medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Winsett v. 
West, 11 Vet. App. 420 (1998) (Court affirmed the Board's 
decision which weighed two medical opinions, from an expert 
and a treating physician); Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (Board favoring one medical opinion over another 
is not error); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(in adjudicating claim on merits, Board was justified in 
attributing little weight to doctors' opinions based on 
history related by appellant); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992) (Board may not ignore the opinion 
of a treating physician, but is free to discount the 
credibility of that statement). 

Weighing the evidence for and against the veteran's claim, 
the Board finds that the April 1998 VA psychiatric opinion 
that the veteran does not have PTSD is of greater weight and 
probative value than the 1996 VA PTSD psychological reports 
of record reflecting diagnoses of PTSD.  The April 1998 VA 
psychiatric examination was based on a thorough review of the 
extensive evidence of record, including the claims file, the 
veteran's history, and a contemporary examination of the 
veteran.  The April 1998 psychiatric diagnosis was based on 
nearly 4 years of treatment records, hospital reports, 
examination reports, and letters by other health 
professionals.  The examination and diagnosis was entered by 
a board of two psychiatrists.  The VA psychiatrists offered a 
medical opinion which was properly based on the only verified 
stressor, concluding that this stressor alone, though 
sufficient to qualify as a stressor in accordance with the 
DSM-IV definition, and even sufficient to produce PTSD 
symptomatology, had not produced symptomatology sufficient to 
support a diagnosis of PTSD.  Thorough and detailed factual 
explanations are given to explain the bases for the diagnoses 
and opinions. 

In this regard, the Board notes the veteran's assertion at 
the May 1997 hearing that by comparing his symptoms with the 
DSM, which is used to diagnose PTSD, this demonstrates that 
he currently has PTSD.  However, a diagnosis of PTSD is a 
medical determination.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Notwithstanding this assertion, while the veteran 
is competent to report and describe to a medical professional 
the symptoms he experiences at any time, it is the province 
of health care professionals to enter conclusions which 
require medical opinions, including a medical diagnosis and 
an opinion as to the relationship between a current 
disability and service.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing 
symptoms).  There is no indication that the veteran has the 
medical training, expertise, or diagnostic ability to 
competently diagnose his current symptomatology as PTSD or 
relate it to his verified in-service stressor.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

The psychological diagnosis of PTSD in this veteran's case 
was entered during the veteran's VA domiciliary from January 
to August 1996.  In addition to the diagnosis of PTSD, other 
diagnoses during this period included recurrent major 
depression, and polysubstance and alcohol dependence.  
Although the psychological diagnoses of PTSD included among 
the reported stressors the verified stressor of a beating in 
May 1971, they were also based in part on the report of non-
service-related stressors.  As the PTSD diagnoses were 
entered based on a history which included multiple stressors, 
including non-service-related stressors of financial problems 
and homelessness, by psychologists with less medical training 
than psychiatrists, include additionally diagnosed 
psychiatric disorders, and are less thorough in explaining 
the basis for the diagnoses, the Board finds the April 1998 
VA examination report to be more probative of the question of 
whether the veteran currently has a diagnosis of PTSD.  

With regard to the May 1997 psychological test, the test 
results were presented in the alternative as either being of 
questionable validity or as being a typical score for 
individuals suffering from PTSD.  Even the latter conclusion 
that the veteran's test scores are consistent with PTSD, not 
being a diagnosis of PTSD, is less persuasive than the April 
1998 VA psychiatric examination's rendering of non-PTSD 
diagnoses and opinion ruling out PTSD.  The May 1997 
psychological test was based on psychological testing alone, 
with no indication of additional examination or review of the 
claims file.

In addition, the other medical evidence of record prior to 
and subsequent to the veteran's VA domiciliary from January 
to August 1996 reflects various diagnoses which do not 
include PTSD and which have not been related to his service.  
For example, an anxiety disorder (not otherwise specified) 
diagnosed in December 1996 and noted in May 1997, and 
depression and anxiety disorder diagnoses reflected in 1994 
and 1995.  Even if the May 1997 psychological test is 
interpreted favorably as showing some evidence of a profile 
consistent with PTSD, this is still not a diagnosis of PTSD.  
That the veteran has some PTSD symptomatology has been 
established, and was considered by the April 1998 VA 
examination.  Consistent with these findings, the veteran 
testified that he was not diagnosed or treated for PTSD prior 
to or subsequent to the period of domicillary care in 1996.  
This evidence corroborates the April 1998 diagnosis that the 
veteran's psychiatric impairment does not include PTSD, but 
is attributable to alcohol abuse (in remission by history), 
and narcissistic personality disorder personality. 

As the weight of the medical evidence of record does not 
demonstrate a clear diagnosis of PTSD or that, pursuant to 38 
C.F.R. § 4.125(a), the veteran currently has a diagnosed 
disability of PTSD, the Board must find that PTSD was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107; 38 C.F.R. §§ 3.303, 3.304(f). 

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  The preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied.  38 C.F.R. § 3.304(f). 


ORDER

Service connection for PTSD is denied. 


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

